Citation Nr: 1421834	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  08-33 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating (evaluation) in excess of 10 percent for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1979 to March 1984.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As will be discussed below, when implementing this Board decision, the RO will needed to amend the code sheet to reflect separate 10 percent ratings for left and right foot pes planus with plantar fasciitis under Diagnostic Code 5284 rather than the single 10 percent disability rating under Diagnostic Code 5276 for bilateral pes planus. 

The claim for increased rating for bilateral pes planus with plantar fasciitis was before the Board in January 2012, at which time the Board denied a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis; denied service connection for a gastrointestinal stromal tumor and a peptic ulcer; and determined that new and material evidence had not been received to service connection for dyspepsia and irritable bowel syndrome.  In a January 2014 Memorandum Decision, the U.S. Court of Appeals for Veterans Claims (Court) set aside the Board's decision to the extent that it denied an increased rating in excess of 10 percent for bilateral pes planus with plantar fasciitis and remanded the matter for additional development.  The Court, citing Grivois v. Brown, 6 Vet. App. 136, 138 (1994), ruled that, as the Veteran had not made any arguments with respect to the other issues adjudicated in the January 2012 Board decision, any appeal of those claims were abandoned.  

A February 2014 private treatment record is associated with the claims file and has not been considered by the agency of original jurisdiction (AOJ).  The Veteran submitted a waiver of AOJ consideration of additional evidence in March 2014; therefore, the Board may consider this evidence in the first instance.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  For the entire rating period, the Veteran's bilateral pes planus with plantar fasciitis has been manifested by moderate overall impairment with pes planus; inward bowing of the tendo achillis; loss of arch bilaterally on weight-bearing; friction callouses to the medial hallux bilaterally; pain on manipulation and use of the feet; and the use of inserts and night splints, more closely approximating moderate bilateral foot injury residuals.

2.  For the entire rating period, the Veteran's bilateral pes planus with plantar fasciitis has not more closely approximated moderately severe bilateral foot injury residuals or a severe bilateral flatfoot disability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating, but no higher, for left foot pes planus with plantar fasciitis have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013). 

2.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 10 percent rating, but no higher, for right foot pes planus with plantar fasciitis have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the Veteran was provided notice in October 2006, prior to the initial adjudication of the claim in March 2007.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The information and evidence that have been associated with the claims file include service treatment records, VA treatment records, private treatment records, a VA examination report, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination (the report of which has been associated with the claims file) in January 2007.  The Board finds that the VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.     

The Veteran was offered the opportunity to testify before the Board, but declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A.  § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Increased Rating for Bilateral Pes Planus with Plantar Fasciitis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  Assignment of staged ratings has been considered, but found not to be warranted in this case.  

The Veteran is in receipt of a 10 percent disability rating for bilateral pes planus with plantar fasciitis under Diagnostic Code 5276.  Under the criteria, a 10 percent rating is warranted for moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  A 20 percent rating for unilateral disability and a 30 percent rating for bilateral disability is warranted for severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 30 percent rating for unilateral disability and a 50 percent rating for bilateral disability is warranted for pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2013).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the service-connected bilateral pes planus with plantar fasciitis is worse than the 10 percent disability rating contemplates.  In a May 2006 claim, the Veteran contended that the bilateral foot disability had worsened in relation to chronic pain and limited motion.  In a July 2007 notice of disagreement, the Veteran contended that he continues to suffer from extreme pain in the feet, injections and splints had not helped, and that he was prescribed a TENs unit.

February 2006 VA treatment records note that the Veteran reported increasing pain in his feet and cortisone injections were administered.  February to October 2006 VA podiatry treatment records note that the Veteran had pronated feet with collapsed arches on weight-bearing, heels in mild valgus position, and tenderness along the arch.  The VA podiatry treatment records note that the Veteran had not noted any significant improvement in pain from splints worn at night; only temporary relief from cortisone shots; and the Veteran could not tolerate NSAIDs (non-steroidal anti-inflammatory drugs) because of gastrointestinal problems.  An October 2006 VA treatment record notes that X-rays revealed decreased calcaneal inclination angle of both feet with anterior break in the cyma line bilaterally, depression of the mid-foot, and spurring of the calcaneus. 

At a January 2007 VA examination, the Veteran reported chronic, sharp, and aching foot pain associated with standing and walking with the left foot being slightly worse than the right including left foot pain at rest.  The VA examination report notes that cortisone injections, inserts, and Tylenol had been used to treat the bilateral foot pain.  The Veteran reported being able to walk one mile, stand two to three hours and that, while foot pain does not interfere with his activities of daily living, it does reduce his job efficiency.  

The January 2007 VA examiner noted the Veteran had a normal gait; ambulated without cane, brace, or crutches; and wore shoe inserts with normal wear.  The VA examiner noted that the Veteran had loss of arch bilaterally on weight-bearing; pain along the first metatarsal to deep palpation bilaterally; and slight tenderness to both heels.  The VA examiner noted no deformity of the feet, heels or ankles; no malalignment of the Achilles tendon; and no callouses or ulcers.  Range of motion testing revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees bilaterally upon repetition without pain, fatigue, or weakness.  X-rays showed bilateral plantar calcaneus spurs formation and possible mild pes planus bilaterally.  The VA examiner diagnosed the Veteran with mild pes planus without plantar fasciitis and calcaneus spurs.

April 2007 and October 2008 VA podiatry treatment records note that the Veteran's arches collapse on and off with weight-bearing; the heel is in a valgus position with lateral bowing of the Achilles tendon; pain at the plantar medial heel into the arch; and no swelling.  The treatment records note friction callouses to the medial hallux bilaterally.  A February 2014 private treatment record notes that the Veteran reported painful heels bilaterally and painful right Achilles tendon; diagnoses of bilateral plantar fasciitis and tendonitis; and that night splints were prescribed. 

After a review of all the evidence, lay and medical, the Board finds that the Veteran's symptoms and functional impairment have more closely approximated the criteria for separate 10 percent ratings for moderate impairment of the right foot and left foot each under Diagnostic Code 5284 for the entire rating period.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

Here, the Board finds that rating the Veteran's bilateral pes planus with plantar fasciitis under Diagnostic Code 5284 (foot injuries, other) more closely approximates the bilateral feet symptomatology and is more favorable to the Veteran because separate 10 percent ratings are available for moderate impairment of the left and right foot (rather than the single 10 percent rating currently assigned under Diagnostic Code 5276).  Moreover, this change in Diagnostic Code does not amount to a reduction, as rating the Veteran's bilateral pes planus with plantar fasciitis under Diagnostic Code 5284 results in separate 10 percent ratings for each foot rather than a single 10 percent rating.  Under Diagnostic Code 5284, disability ratings of 10, 20, and 30 percent are warranted, respectively, for moderate, moderately severe, and severe injuries of the foot.  A rating of 40 percent is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a.

For the entire rating period, the bilateral pes planus with plantar fasciitis has been manifested by moderate overall impairment with pes planus; inward bowing of the tendo achillis; loss of arch bilaterally on weight-bearing; friction callouses to the medial hallux bilaterally; pain on manipulation and use of the feet; and the use of inserts and night splints, more nearly approximating moderate bilateral foot injury residuals.  Based on the above, the Board finds that the Veteran's bilateral pes planus with plantar fasciitis has more nearly approximated moderate left and right foot injuries warranting separate 10 percent ratings under Diagnostic Code 5284.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

The Board finds that the criteria for a 20 percent rating under Diagnostic Code 5284 have not been met or more nearly approximated for any portion of the rating period.  Even with consideration of pain on use, the Veteran's bilateral pes planus with plantar fasciitis has not more nearly approximate moderately severe residuals of foot injuries at any time during the rating period.  The January 2007 VA examiner measured full range of motion in the ankles bilaterally without pain, fatigue, or weakness upon repetition.  At the January 2007 VA examination, the Veteran was noted to have a normal gait and ambulate without an assistive device.  While pain along the first metatarsal bilaterally to deep palpation and slight tenderness to both heels were noted by the January 2007 VA examiner, no deformity, redness, warmth, or edema was noted.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's bilateral foot disability has caused pain, which has restricted his overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic bilateral foot pain.  At the January 2007 VA examination and as noted in the VA and private treatment records, the Veteran reported subjective feelings of pain.  The January 2007 VA examination report notes objective evidence of pain and tenderness to palpation but notes no evidence of pain, fatigue, or weakness upon range of motion testing.  Rather the VA examination report indicates full range of motion of the ankle.  Further, the Veteran reported being able to walk one mile, stand two to three hours, and that foot pain does not interfere with his activities of daily living, though it does reduce his job efficiency.  Based on the above, the Board finds that the degree of functional impairment does not warrant a higher evaluation for either of the bilateral foot disabilities.

The Board also finds that the criteria for a 30 percent rating under Diagnostic Code 5276 for severe bilateral flatfoot have not been met or more nearly approximated for any part of the rating period on appeal.  The January 2007 VA examiner found the Veteran's pes planus to be mild.  This contrasts with the criteria for the 30 percent rating, which require severe pes planus.  There were also no findings consistent with marked deformity.  Rather, the January 2007 examiner reported no deformity of the feet, heels or ankles, and no malalignment of the Achilles tendon.  The examiner noted only a loss of arch on weight-bearing, bilaterally.  In addition, the Veteran was observed to ambulate without a cane, brace, or crutches with a normal gait.  His shoe inserts showed normal wear. 

Reports of VA podiatry clinic visits reveal pronated feet with collapsed arches on weight-bearing, with the heel in mild valgus position, and tenderness along the arch.  The October 2006 VA podiatry report shows that the feet were pronated with rigidly collapsed arches on weight-bearing and with heels in the valgus position.  X-rays showed decreased calcaneal inclination angle of both feet with anterior break in the cyma line bilaterally, and a depression of the midfoot.  The April 2007 and October 2008 VA treatment records note lateral bowing of the Achilles tendon.  These findings are consistent with the criteria of weight-bearing line over or medial to the great toe and inward bowing of the tendo achillis (the criteria for a 10 percent rating under Diagnostic Code 5276), and do not suggest "marked" deformity.  

There were no findings consistent with swelling on use.  Rather, the January 2007 VA examiner found no redness, warmth, or edema of the feet, heels, or ankles. Regarding characteristic callosities, there were no calluses or ulcers noted on examination in January 2007; however, April 2007 and October 2008 VA podiatry notes reveal friction calluses to the medial hallux.  In finding that the Veteran does not have characteristic callosities, the Board first finds that the mere presence of calluses on the feet is not what is intended by the criteria.  The calluses must be characteristic of severe flatfoot.  Here, there is no such description and the absence of calluses just a few months before the April 2007 visit (at the January 2007 VA examination) is indicative of a minimal condition regarding calluses, and is not indicative of callosities characteristic of severe flatfoot.

Regarding pain on manipulation and use, the Veteran reported on the notice of disagreement that he experienced extreme pain.  At the January 2007 VA examination, the Veteran reported sharp aching pain associated with standing and walking, with the left foot being slightly worse than the right; receiving treatment with cortisone injections; and using orthotic inserts.  On physical examination, pain was experienced along the first metatarsal bilaterally on deep palpation; however, the VA examiner described only slight tenderness to both heels.  The Veteran reported that foot pain does not interfere with activities of daily living, although it does reduce the efficiency at his job; he is in and out of his truck delivering things and each time he has to get on his feet it causes him pain; and in an eight hour period he can walk one mile and stand up two to three hours. 

The January 2007 examiner found the overall pes planus to be mild, which the Board finds is not consistent with a finding of accentuated pain.  The criteria for the 30 percent rating under Diagnostic Code 5276 require pain on manipulation and use "accentuated."  To the extent the Veteran's assertions in the notice of disagreement diverge from what he reported to the January 2007 examiner, the Board attaches greater weight to the assertions made in the examination report as statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Here, based on the Veteran's report to the January 2007 examiner and the findings made by the examiner, the Board finds that accentuated pain is not shown.  Further, pain with use has already been considered in assigning the Veteran's 10 percent ratings under Diagnostic Code 5284; thus, a separate rating based on foot pain would involve pyramiding.  38 C.F.R. § 4.14 (2013); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  For these reasons, the Board finds that a higher evaluation is not warranted for bilateral pes planus with plantar fasciitis under Diagnostic Code 5276.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board has considered whether any other diagnostic codes would allow for a higher rating.  The January 2007 VA examiner measured full range of motion in the ankles bilaterally without pain, fatigue, or weakness.  38 C.F.R. § 4.71a, Plate II.  The Veteran does not have diagnoses or symptoms consistent with claw foot (Diagnostic Code 5278), hallux valgus (Diagnostic Code 5280), hallux rigidus (Diagnostic Code 5281), hammer toe (Diagnostic Code 5282), or malunion or nonunion of the tarsal or metatarsal bones (Diagnostic Code 5283).  38 C.F.R. § 4.71a.  Diagnostic Codes 5277 (weak foot) and 5279 (Metatarsalgia, anterior (Morton's disease) each provide maximum 10 percent ratings for a bilateral condition and do not provide a higher disability ratings than the 10 percent separate ratings already assigned under Diagnostic Code 5284.  Id. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral pes planus with plantar fasciitis for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral pes planus with plantar fasciitis are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's bilateral foot disabilities have been manifested by pes planus; inward bowing of the tendo achillis; loss of arch bilaterally on weight-bearing; friction callouses to the medial hallux bilaterally; pain on manipulation and use of the feet; and the use of inserts and night splints.  The schedular rating criteria specifically provides for disability based on foot injury residuals (Diagnostic Code 5284) and pes planus, including pain and misalignment of the feet (Diagnostic Code 5276).  In this case, comparing the Veteran's disability level and symptomatology of the bilateral pes planus with plantar fasciitis to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In assessing the degree of severity of the foot disabilities and limitations of motion and function, including pain with use, the Board has specifically considered the factors that impair motion and function, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca. 


The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the bilateral foot disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In appellant briefs submitted to the Court, through the representative, the Veteran contended that the issue of entitlement to a TDIU had been reasonably raised by the record; however, review of the evidence of record reflects that the Veteran is currently employed as a postal worker.  February 2006 VA treatment records note that the Veteran works with the Post Office.  An October 2006 VA treatment record notes that the Veteran's job aggravates his foot pain, but not that he is unable to work.  In an October 2008 substantive appeal (VA Form 9), the Veteran contended that he has to walk a lot on his mail delivery route due to his employment status.  The Veteran has also not contended that he is unemployable due to service-connected disabilities, merely that the issue of a TDIU has been raised.  The Board finds that the record, 

including the Veteran's statements, contains no "cogent evidence of unemployability" and that the issue of a TDIU has not been reasonably raised by the record; therefore, the Board finds Rice is inapplicable.  See Comer v. Peake, 
552 F.3d 1362, 1366 (Fed. Cir. 2009).


ORDER

A separate rating 10 percent, but no higher, for left foot pes planus with plantar fasciitis, for the entire period on appeal, is granted.

A separate rating 10 percent, but no higher, for right foot pes planus with plantar fasciitis, for the entire period on appeal, is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


